 

Execution Version Exhibit 10.1

 

INDEMNIFICATION SHARES ESCROW AGREEMENT

 

This Indemnification Shares Escrow Agreement (this “Agreement”) is entered into
as of January 15, 2014 by and among Ekso Bionics Holdings, Inc. (f/k/a PN Med
Group Inc.), a Nevada corporation (the “Parent”), Nathan Harding, a California
resident (the “Indemnification Representative”), and Gottbetter & Partners, LLP,
as escrow agent (the “Escrow Agent”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Merger Agreement (as
defined below).

 

WHEREAS, the Parent has entered into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) among Ekso Bionics, Inc., a Delaware
corporation (the “Company”), Parent and Ekso Acquisition Corp., a Delaware
corporation and a wholly-owned acquisition subsidiary of the Parent
(“Acquisition Corp.”), pursuant to which (i) Acquisition Corp. will merge with
and into the Company, with the Company surviving the merger, (ii) the Company
will become a wholly-owned subsidiary of the Parent, and (iii) the Company
Stockholders will receive shares of the Parent Common Stock in exchange for
their shares of the Company Common Stock and Company Preferred Stock issued and
outstanding immediately prior to the Effective Time (other than Dissenting
Shares, if any), as equal to the applicable Conversion Ratio (“Merger Shares”);
and

 

WHEREAS, the Merger Agreement provides that 95% of the Merger Shares (the
“Initial Shares”) to be issued to such Company Stockholders shall be delivered
to such Company Stockholders and 5% of the Merger Shares rounded to the nearest
whole number (with 0.5 shares rounded upward to the nearest whole number) to be
issued to such Company Stockholders shall be delivered to the Escrow Agent to
secure the indemnification obligations of the Company Stockholders as of the
Closing Date (collectively, the “Indemnifying Stockholders”), to the Parent; and

 

WHEREAS, the Merger Agreement provides for the execution of this Agreement and
the establishment of an escrow account and the parties hereto desire to
establish the terms and conditions pursuant to which such escrow account will be
established and maintained.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

 

 

 

1.          Escrow and Indemnification.

 

(a)          Escrow of Shares. Simultaneously with the execution of this
Agreement, the Parent shall cause to be issued and shall deposit with the Escrow
Agent certificates representing an aggregate number of shares of the Parent
Common Stock computed based upon the applicable Conversion Ratio, as determined
pursuant to Section 1.5(b) of the Merger Agreement, issued in the name of the
Escrow Agent. The shares deposited with the Escrow Agent pursuant to this
Section 1(a) are referred to herein as the “Indemnification Escrow Shares.” The
Indemnification Escrow Shares shall be held as a trust fund and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party hereto. The Indemnification Escrow Agent agrees to
hold the Indemnification Escrow Shares in an escrow account (the “Escrow
Account”), subject to the terms and conditions of this Agreement.

 

(b)          Indemnification. Section 6.1 of the Merger Agreement provides that
the Company Stockholders shall indemnify and hold harmless the Parent from and
against certain Damages (as defined in Section 6.1 of the Merger Agreement) on
the terms and conditions contained in Article VI of the Merger Agreement. The
Indemnification Escrow Shares shall be (i) security for such indemnity
obligation of the Indemnifying Stockholders, subject to the limitations, and in
the manner provided, in this Agreement and the Merger Agreement and (ii) except
with respect to any fraud or willful misconduct by the Company in connection
with the Merger Agreement, shall be the exclusive means for the Parent to
collect any Damages with respect to which the Parent is entitled to
indemnification under Article VI of the Merger Agreement.

 

(c)          Dividends, Etc. Any securities distributed in respect of or in
exchange for any of the Indemnification Escrow Shares, whether by way of stock
dividends, stock splits or otherwise, shall be issued in the name of the Escrow
Agent or its nominee and shall be delivered to the Escrow Agent, who shall hold
such securities in the Escrow Account. Such securities shall be considered
Indemnification Escrow Shares for purposes hereof. Any cash dividends or
property (other than securities) distributed in respect of the Indemnification
Escrow Shares shall promptly be distributed by the Escrow Agent to the
Indemnifying Stockholders in accordance with Section 3(c) hereof.

 

(d)          Voting of Shares. The Indemnification Representative shall have the
right, in his sole discretion, on behalf of the Indemnifying Stockholders, to
direct the Escrow Agent in writing as to the exercise of any voting rights
pertaining to the Indemnification Escrow Shares, and the Escrow Agent shall
comply with any such written instructions. In the absence of such instructions,
the Escrow Agent shall not vote any of the Indemnification Escrow Shares. The
Indemnification Representative shall have no obligation to solicit consents or
proxies from the Indemnifying Stockholders for purposes of any such vote.

 

(e)          Transferability. The respective interests of the Indemnifying
Stockholders in the Indemnification Escrow Shares shall not be assignable or
transferable, other than by operation of law. Notice of any such assignment or
transfer by operation of law shall be given to the Escrow Agent and the Parent,
and no such assignment or transfer shall be valid until such notice is given.

 

2

 

 

2.          Intentionally Omitted.

 

3.          Distribution of Indemnification Escrow Shares.

 

(a)          The Escrow Agent shall distribute the Indemnification Escrow Shares
only in accordance with (i) a written instrument delivered to the Escrow Agent
that is executed by both the Parent and the Indemnification Representative and
that instructs the Escrow Agent as to the distribution of some or all of the
Indemnification Escrow Shares, (ii) an order of a court of competent
jurisdiction, a copy of which is delivered to the Escrow Agent by either the
Parent or the Indemnification Representative, that instructs the Escrow Agent as
to the distribution of some or all of the Indemnification Escrow Shares, or
(iii) the provisions of Section 3(b) hereof.

 

(b)          Within five (5) business days after January 15, 2015 (the
“Termination Date”), the Escrow Agent shall distribute to the Indemnifying
Stockholders all of the Indemnification Escrow Shares then held in escrow,
registered in the names of the Indemnifying Stockholders. Notwithstanding the
foregoing, if the Parent has previously delivered to the Escrow Agent a copy of
a Claim Notice (as hereinafter defined) and the Escrow Agent has not received
written notice executed by Parent of the resolution of the claim covered
thereby, or if the Parent has previously delivered to the Escrow Agent a copy of
an Expected Claim Notice (as hereinafter defined) and the Escrow Agent has not
received written notice executed by Parent of the resolution of the anticipated
claim covered thereby, the Escrow Agent shall retain in escrow after the
Termination Date such number of Indemnification Escrow Shares as have a Value
(as defined in Section 4 below) equal to the Claimed Amount (as hereinafter
defined) covered by such Claim Notice or equal to the estimated amount of
Damages set forth in such Expected Claim Notice, as the case may be. Any
Indemnification Escrow Shares so retained in escrow shall be distributed only in
accordance with the terms of clauses (i) or (ii) of Section 3(a) hereof. For
purposes of this Agreement, a Claim Notice means a written notification under
the Merger Agreement given by the Parent to the Indemnifying Stockholders which
contains (i) a description and the amount (the “Claimed Amount”) of any Damages
incurred or reasonably expected to be incurred by the Parent, (ii) a statement
that the Parent is entitled to indemnification under Article VI of the Merger
Agreement for such Damages and a reasonable explanation of the basis therefor,
and (iii) a demand for payment (in the manner provided in Section 6.3 of the
Merger Agreement) in the amount of such Damages. For purposes of this Agreement,
an Expected Claim Notice means a notice delivered pursuant to the Merger
Agreement by the Parent to an Indemnifying Stockholder, before expiration of a
representation or warranty, to the effect that, as a result a legal proceeding
instituted by or written claim made by a third party, the Parent reasonably
expects to incur Damages as a result of a breach of such representation or
warranty.

 

(c)          Any distribution of all or a portion of the Indemnification Escrow
Shares to the Indemnifying Stockholders shall be made by delivery of stock
certificates issued in the name of the Indemnifying Stockholders in proportion
to each such Indemnifying Stockholder’s original contribution of Indemnification
Escrow Shares pursuant to the terms of the Merger Agreement. Distributions to
the Indemnifying Stockholders shall be made by mailing stock certificates to
such holders at their respective addresses shown on the stock records of the
Company as of the Closing Date (or such other address as may be provided in
writing to the Escrow Agent by any such Indemnifying Stockholder). No fractional
Indemnification Escrow Shares shall be distributed to Indemnifying Stockholders
pursuant to this Agreement. Instead, the number of shares that each Indemnifying
Stockholder shall receive shall be rounded up or down to the nearest whole
number (provided that the Indemnification Representative shall have the
authority to effect such rounding in such a manner that the total number of
whole Indemnification Escrow Shares to be distributed equals the number of
Indemnification Escrow Shares then held in the Escrow Account).

 

3

 

 

4.          Valuation of Indemnification Escrow Shares. For purposes of this
Agreement, the “Value” of any Indemnification Escrow Shares shall be $1.00 per
share, multiplied by the number of such Indemnification Escrow Shares.

 

5.          Fees and Expenses of Escrow Agent. The Parent shall pay the fees of
the Escrow Agent for the services to be rendered by the Escrow Agent hereunder.

 

6.          Limitation of Escrow Agent’s Liability.

 

(a)          The Escrow Agent shall incur no liability with respect to any
action taken or suffered by it in reliance upon any notice, direction,
instruction, consent, statement or other documents believed by it to be genuine
and duly authorized, nor for other action or inaction except its own willful
misconduct or gross negligence. The Escrow Agent shall not be responsible for
the validity or sufficiency of this Agreement. In all questions arising under
this Agreement, the Escrow Agent may rely on the advice of counsel, and the
Escrow Agent shall not be liable to anyone for anything done, omitted or
suffered in good faith by the Escrow Agent based on such advice. The Escrow
Agent shall not be required to take any action hereunder involving any expense
unless the payment of such expense is made or provided for in a manner
reasonably satisfactory to it. In no event shall the Escrow Agent be liable for
indirect, punitive, special or consequential damages.

 

(b)          The Parent and the Indemnifying Stockholders agree to indemnify the
Escrow Agent for, and hold it harmless against, any loss, liability or expense
incurred without gross negligence or willful misconduct on the part of Escrow
Agent, arising out of or in connection with its carrying out of its duties
hereunder. The Parent, on the one hand, and the Indemnifying Stockholders, on
the other hand, shall each be liable for one-half of such amounts, provided that
the Indemnification Escrow Shares shall constitute the sole and exclusive source
for satisfaction of the Indemnifying Stockholders’ obligations hereunder and the
Indemnifying Stockholders shall in no event be responsible for amounts in excess
of the value of the Escrow Shares at the time the indemnification is paid.

 

7.          Liability and Authority of Indemnification Representative;
Successors and Assignees.

 

(a)          The Indemnification Representative shall not incur any liability to
the Indemnifying Stockholders with respect to any action taken or suffered by
him in reliance upon any note, direction, instruction, consent, statement or
other documents believed by him to be genuinely and duly authorized, nor for
other action or inaction except his own willful misconduct or gross negligence.
The Indemnification Representative may, in all questions arising under this
Agreement, rely on the advice of counsel and the Indemnification Representative
shall not be liable to the Indemnifying Stockholders for anything done, omitted
or suffered in good faith by the Indemnification Representative based on such
advice.

 

4

 

 

(b)          In the event of the death or permanent disability of the
Indemnification Representative, or his or her resignation or termination as an
Indemnification Representative, a successor Indemnification Representative shall
be elected by a majority vote of the Indemnifying Stockholders, with each such
Indemnifying Stockholder (or his, her or its successors or assigns) to be given
a vote equal to the number of votes represented by the shares of stock of the
Company held by such Indemnifying Stockholder immediately prior to the effective
time of the Merger Agreement. Each successor Indemnification Representative
shall have all of the power, authority, rights and privileges conferred by this
Agreement upon the original Indemnification Representative, and the term
“Indemnification Representative” as used herein shall be deemed to include each
successor Indemnification Representative.

 

(c)          The Indemnification Representative shall have full power and
authority to represent the Indemnifying Stockholders, and their successors, with
respect to all matters arising under this Agreement and Article VI of the Merger
Agreement and all actions taken by the Indemnification Representative hereunder
or under Article VI of the Merger Agreement shall be binding upon the
Indemnifying Stockholders, and their successors, as if expressly confirmed and
ratified in writing by each of them. Without limiting the generality of the
foregoing, the Indemnification Representative shall have full power and
authority to interpret all of the terms and provisions of this Agreement, to
compromise any claims asserted hereunder and to authorize any release of the
Indemnification Escrow Shares to be made with respect thereto, on behalf of the
Indemnifying Stockholders and their successors.

 

(d)          After Closing Date, the majority vote of the Indemnifying
Stockholders may terminate the Indemnification Representative and appoint a
successor Indemnification Representative in accordance with the terms of Section
7(b) above.

 

(e)          The Escrow Agent may rely on the Indemnification Representative as
the exclusive agent of the Indemnifying Stockholders under this Agreement and
shall incur no liability to any party with respect to any action taken or
suffered by it in good faith reliance thereon.

 

5

 

 

8.          Amounts Payable by Indemnifying Stockholders. The amounts payable by
the Indemnifying Stockholders under this Agreement (i.e., the indemnification
obligations pursuant to Section 6(b)) shall be payable solely as follows. The
Escrow Agent shall notify the Indemnification Representative of any such amount
payable by the Indemnifying Stockholders as soon as it becomes aware that any
such amount is payable, with a copy of such notice to the Parent. On the sixth
(6th) business day after the delivery of such notice, the Escrow Agent shall
sell such number of Indemnification Escrow Shares (up to the number of
Indemnification Escrow Shares then available in the Indemnification Shares
Escrow Account), subject to compliance with all applicable securities laws, as
is necessary to raise such amount, and shall be entitled to apply the proceeds
of such sale in satisfaction of such indemnification obligations of the
Indemnifying Stockholders; provided that if the Indemnification Representative
delivers to the Escrow Agent (with a copy to the Parent), within five (5)
business days after delivery of such notice by the Indemnification
Representative, a written notice contesting the legitimacy or reasonableness of
such amount, then the Escrow Agent shall not sell Indemnification Escrow Shares
to raise the disputed portion of such claimed amount except in accordance with
the terms of clauses (i) or (ii) of Section 3(a).

 

9.          Termination. This Agreement shall terminate upon the distribution by
the Escrow Agent of all of the Indemnification Escrow Shares in accordance with
this Agreement; provided that the provisions of Sections 6 and 7 shall survive
such termination.

 

10.         Notices. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) via a reputable
nationwide overnight courier service, in each case to the address set forth
below. Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service.

 

If to the Parent:

 

Ekso Bionics Holdings, Inc.

c/o Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Facsimile:  (212) 400-6901

 

with a copy to (which shall not constitute notice hereunder):

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Adam S. Gottbetter, Esq.

Facsimile: 212.400.6901

 

6

 

 

If to the Indemnification Representative:

 

Nathan Harding

c/o Ekso Bionics, Inc.

1414 Harbour Way South, Suite 1201
Richmond, California 94804

Facsimile:  510.927.2647

 

with a copy to (which shall not constitute notice hereunder):

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Adam S. Gottbetter, Esq.

Facsimile: 212.400.6901

 

If to the Escrow Agent:

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Adam S. Gottbetter, Esq.

Facsimile:  212.400.6901

 

Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 10.

 

11.         Successor Escrow Agent. In the event the Escrow Agent becomes
unavailable or unwilling to continue in its capacity herewith, the Escrow Agent
may resign and be discharged from its duties or obligations hereunder by
delivering a resignation to the parties to this Agreement, not less than 60 days
prior to the date when such resignation shall take effect. The Parent may
appoint a successor Escrow Agent without the consent of the Indemnification
Representative, and may appoint any other successor Escrow Agent with the
consent of the Indemnification Representative, which shall not be unreasonably
withheld. If, within such notice period, the Parent provides to the Escrow Agent
written instructions with respect to the appointment of a successor Escrow Agent
and directions for the transfer of any Indemnification Escrow Shares then held
by the Escrow Agent to such successor, the Escrow Agent shall act in accordance
with such instructions and promptly transfer such Indemnification Escrow Shares
to such designated successor. If no successor Escrow Agent is named as provided
in this Section 11 prior to the date on which the resignation of the Escrow
Agent is to properly take effect, the Escrow Agent may apply to a court of
competent jurisdiction for appointment of a successor Escrow Agent.

 

7

 

 

12.         General.

 

(a)          Governing Law; Assigns. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
regard to conflict-of-law principles and shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

(b)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(c)          Entire Agreement. Except for those provisions of the Merger
Agreement referenced herein, this Agreement constitutes the entire understanding
and agreement of the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements or understandings, written or
oral, between the parties with respect to the subject matter hereof.

 

(d)          Waivers. No waiver by any party hereto of any condition or of any
breach of any provision of this Agreement shall be effective unless in writing.
No waiver by any party of any such condition or breach, in any one instance,
shall be deemed to be a further or continuing waiver of any such condition or
breach or a waiver of any other condition or breach of any other provision
contained herein.

 

(e)          Amendment. This Agreement may be amended only with the written
consent of the Parent, the Escrow Agent and the Indemnification Representative.

 

(f)          Consent to Jurisdiction and Service. The parties hereby absolutely
and irrevocably consent and submit to the jurisdiction of the courts in the
State of New York and of any Federal court located in the State of New York in
connection with any actions or proceedings brought against any party hereto by
the Escrow Agent arising out of or relating to this Agreement. In any such
action or proceeding, the parties hereby absolutely and irrevocably waive
personal service of any summons, complaint, declaration or other process and
hereby absolutely and irrevocably agree that the service thereof may be made by
certified or registered first-class mail directed to such party, at their
respective addresses in accordance with Section 10 hereof.

 

(g)          Binding Effect. This Agreement shall be binding upon the respective
parties hereto and their heirs, executors, successors and assigns.

 

[signature page follows]

 

8

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

  EKSO BIONICS, INC.         By: /s/ Nathan Harding   Name: Nathan Harding  
Title: Chief Executive Officer         Nathan Harding, Individually and as
Indemnification Representative           /s/ Nathan Harding   (signature)      
    GOTTBETTER & PARTNERS, LLP         By: /s/ Adam S. Gottbetter   Name: Adam
S. Gottbetter   Title: Managing Partner

 

 

 

